Fourth Court of Appeals
                                       San Antonio, Texas

                                            September 14, 2018

                                           No. 04-18-00627-CR

                                         IN RE James TRIBBLE

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Karen Angelini, Justice
                 Irene Rios, Justice

        On September 5, 2018, relator filed a pro se “Writ of Mandamus.” Because relator is
represented by trial counsel in his underlying criminal proceeding, this court concludes relator is
not entitled to the relief sought. Accordingly, relator’s request for mandamus relief is DENIED.
See TEX. R. APP. P. 52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on September 14, 2018.


                                                           _________________________________
                                                           Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of September, 2018.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




1
 This proceeding arises out of Cause No. 2018CR7155, styled The State of Texas v. James Tribble, pending in the
131st Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.